Citation Nr: 1723502	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-26 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial, compensable rating for service-connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1971.  He died in June 2012, during the pendency of the appeal.  The appellant is his surviving spouse and the substituted party. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision (issued in November 2007) by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was previously before the Board in June 2012, at which time the appeal included the increased rating claim on appeal, as well as a claim regarding the propriety of the reduction of the Veteran's disability rating for service-connected diabetes mellitus, an increased rating claim for prostate cancer, and entitlement to a total disability rating based upon individual unemployability (TDIU).  In the June 2012 decision, the Board restored a 40 percent rating for service-connected diabetes mellitus, effective November 1, 2006, which was considered a full grant of the benefits sought with respect to that issue.  Therefore, that issue is no longer on appeal.  

The Board also remanded the increased rating claims, including entitlement to TDIU, for additional evidentiary development - specifically, for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC) for the prostate cancer and TDIU claims and to review all pertinent evidence regarding the erectile dysfunction claim.  The AOJ issued an SOC addressing the prostate cancer and TDIU claims in May 2016 but the appellant did not perfect an appeal as to those issues by submitting a timely substantive appeal.  As such, those issues are not currently before the Board for consideration.  The May 2016 supplemental SOC reflects that the AOJ considered all relevant evidence regarding the increased rating claim for erectile dysfunction.  Accordingly, all development requested in the June 2012 Remand has been conducted and the claim remaining on appeal has been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the initial rating period, erectile dysfunction has not been productive of a physical deformity of the penis.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected erectile dysfunction have not been met at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, Diagnostic Code (DC) 7599-7522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

In the October 2007 rating decision on appeal, the Veteran was awarded service connection for erectile dysfunction and granted an initial noncompensable rating, effective November 30, 2006.  He was also awarded special monthly compensation based on loss of use of a creative organ, effective November 30, 2006.  The Veteran disagreed with the initial rating assigned to his erectile dysfunction, which is the basis of this appeal.  

The Veteran's erectile dysfunction is rated under 38 C.F.R. § 4.115b, DC 7599-7522 (2016).  The hyphenated diagnostic code assigned for service-connected erectile dysfunction in this case indicates that a miscellaneous disease of the genitourinary system is the service-connected disability rated under DC 7199, while the residual condition (to which the Veteran's disability is rated by analogy) is penis deformity with loss of erectile power, which is evaluated under DC 7522.  See 38 C.F.R. § 4.27.  

Under DC 7522 a compensable, 20 percent, rating is provided on evidence of both loss of erectile power and a physical deformity of the penis.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350 (a).  

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under DC 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Review of the record reveals the Veteran was diagnosed with erectile dysfunction in 2002.  The Veteran has variously reported that he is unable to achieve vaginal penetration with an absence of ejaculation and that treatment with Viagra and a pump have not been effective.  See June 2007 Diabetes examination report; March and August 2009 VA General Medical examination report; April 2009 VA Genitourinary examination report; and March 2012 VA Prostate Cancer VA examination report.  Nevertheless, an April 2009 VA examination report reflects that clinical evaluation of the Veteran's epididymis, spermatic cord, scrotum, and seminal vesicles was normal, while the other VA examination and treatment records do not reveal any evidence of penile deformity.  

The Veteran's representative has argued that the VA examinations of record are inadequate because they do not address if the Veteran has a penile deformity; however, the Board finds probative that the April 2009 VA examination revealed a normal examination of the Veteran's genitals and that, despite being interviewed and examined on several occasions during the appeal period, the Veteran has not alleged (nor has clinical examination shown) that his erectile dysfunction has resulted in any physical penile deformity at any point during the initial rating period on appeal.  See VA examination reports; VA outpatient treatment records.  Therefore, the Board finds that the VA examinations of record are adequate to evaluate the Veteran's service-connected erectile dysfunction and represent the most competent, credible, and probative evidence with respect to the severity of his disability.  

Based on the foregoing evidence, the Board finds the Veteran's service-connected erectile dysfunction does not warrant a compensable rating at any point during the appeal period.  Indeed, without evidence of a physical penile deformity, a compensable rating cannot be assigned under DC 7522.  The Board also notes the Veteran has already been awarded SMC related to his erectile dysfunction and, thus, no further consideration of such entitlement is warranted.  

Therefore, as the preponderance of the evidence is against the claim, there is no doubt to be resolved and the Veteran's claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial, compensable rating for service-connected erectile dysfunction is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


